Citation Nr: 1733255	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 3, 1975 to April 17, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In February 2012, April 2013, and October 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide her claim so she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim be considered using the DSM-IV criteria.

The Veteran's appeal was originally certified to the Board in February 2010.  
Following the April 2013 Board remand, the Veteran underwent a March 2016 VA examination.  The examiner stated that the Veteran did not meet the diagnostic criteria for PTSD under DSM-5.  However, because the Veteran's claim was certified to the Board prior to August 4, 2014, an opinion is required to address whether her diagnosis is in accordance with DSM-IV.  

Additionally, the Board finds that the VA examiner did not substantially comply with the October 2016 remand directives.  In this regard, the Board remanded the claim for a supplemental opinion regarding the etiology of the Veteran's acquired psychiatric disorders.  The examiner was directed to opine, for every psychiatric disability diagnosed, whether it is at least as likely as not that the disability is related to service.  The examiner's supplemental opinion was limited to the diagnosis of other specified trauma/stressor-related disorder, and did not address the diagnoses of depressive disorder and personality disorder.  Accordingly, the Board finds an opinion is required to address these issues.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of any psychiatric disorders.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.

The examiner must specifically provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria (DSM-IV and DSM-5) for PTSD, to include in particular as due to the alleged in-service assaults.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's alleged in-service stressors.  The examiner must specifically address whether each alleged stressor is adequate to support a diagnosis of PTSD and whether her symptoms are related to the alleged stressors. 

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current psychiatric disorder that is related to her military service, noting the other diagnoses of record. 

In rendering an opinion as to whether the Veteran's PTSD or other diagnosed psychiatric disorders are due to the alleged in-service assaults, the examiner must specifically discuss the Veteran's statements regarding her in-service military sexual trauma and subsequent early discharge from basic training.  The examiner should also address the diagnoses of PTSD, major depression, other-specified trauma/stressor-related disorder contained in the claims file.  As to any diagnosis of a personality disorder, the examiner should indicate whether there is evidence of superimposed psychiatric disorder in service that resulted in a current psychiatric disorder.

The examiner is reminded that regarding the alleged military sexual trauma, VA regulations provide that evidence other than service records may be used to corroborate that the alleged assault occurred, such as evidence of behavior changes including evidence of "deterioration in work performance," and "episodes of depression, panic attacks, or anxiety without an identifiable cause," and that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  38 C.F.R. § 3.305 (f)(5). 

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

2.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




